Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-14, 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Suer (US 3502677).
Regarding claims 1-3, 5-10, 12-14, 16 and 28, Le Suer teaches a lubricant composition (column 1 lines 1-20) with an additive. The additive is a dispersant/detergent (column 1 line 45- column 2 line 10).
The additive is used in the amount of 0.5% to 10% of the composition, see column 20 lines 25-35. The additive is about 0.5% (example 6) to about 3% (example 14) phosphorous, thus the amount of phosphorous added to the lubricant composition encompasses the range of 200 ppm to 600 ppm.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The additive is a polyolefin polymer, which may be a mixture of ethylene and propylene, see column 3 lines 44-55.
The additive is a phosphorous salt. The type of phosphorous used encompasses the Markush structure of claim 12, see column 5 lines 1-60.
Another reactant is an aliphatic polyamine which may be a diamine having primary, secondary or tertiary amines, see column 4 lines 24-column 3 line 10. This overlaps the Markush structure of claim 7. This may also include piperidineproplyamine and heteroatom containing cycloaliphatic tertiary amines.
The polymer is acylated with a variety of agents, including maleic anhydride and others, see column 4 line 29-44.
The polymer has a MW of up to 100,000, see column 4 lines 20-30.
The composition also contains a metal based detergent which can be a sulfonate or phenate, see column 20 lines 43-line 75. This is used in the amount of 0.1 to 20% of the composition, see column 22 lines 60-65
The composition may be used in diesel engine and internal combustion engines, which have well known and obvious variants or more than 3000 kg.
s 1-3, 5-14, 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esche et al (US 6107258) and Le Suer (US 3502677).
Regarding claims 1-3, 5-14, 16 and 28 Esche teaches a lubricant composition (abstract) with an additive. The additive is a dispersant/detergent (column 1 lines 5-45).
The additive is used in the amount of up to 10% of the composition, see column 13 lines 24-37. The amount of phosphorous added to the lubricant composition encompasses the range of 200 ppm to 600 ppm.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The additive is a polyolefin polymer, which may be a mixture of ethylene and propylene, see column 1 lines 50-60.
Another reactant is an aliphatic polyamine which may be a diamine having primary, secondary or tertiary amines, see column 4 lines 1-50 and column 5 lines 1-35. This overlaps the Markush structure of claim 7. This may also include piperidineproplyamine and heteroatom containing cycloaliphatic tertiary amines. Specifically included is aminophorpholine amines and aminopiperazine, see column 9 lines 50-60.
The polymer is acylated with a variety of agents, including maleic anhydride and others, see column 4 line 29-44.
The additive polymer may be treated with phosphorous compounds, see column 13 lines 55-60, column 11 lines 35-40.
Esche does not specifically state that the phosphorous compound must be present, or in a salt form, or its structure.
To see what Le Seur teaches please see the rejection above. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the acylated ethylene olefin of Esche with the phosphorous salt as taught in Le Seur. Esche already call for use of phosphorous part of the polymer and for postreatment with phosphorous compounds. The phosphorous salt portion of Le Seur contributed to disperency and detergency of the additive.
The composition may be used in diesel engine and internal combustion engines, which have well known and obvious variants or more than 3000 kg.
Claims 19, 23-24, 28-29, 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esche et al (US 6107258) and Le Suer (US 3502677) and Tamura et al (US 2017/0158982 A1)
To see what the combined invention of Esche and Le Suer teach, please see the rejection above. These prior art say they may contain other additives known in the art, but not specifically the types of additives.
Tamura teaches a lubricant composition (abstract).
The lubricant contains a detergent combination which may contain calcium sulfonate (p 70) and phenate (p 17-18) used in the amount overlapping 0.2 to 4% of the composition.
The lubricant contains a PIB dispersant (p 97-103) used in the amount of up to about 6% of the composition, see p 189 and table 1 for amount and 117-118.
An ashless antioxidant is used in the amount of 0.1 to 5% of the composition, see p 148 for amount and p 145-146.
The lubricant composition has an HTHS of 1.7 to 3.2, see p 154.
The lubricant contains zinc dialkyldithiophosphate in the amount of 0.01 to 4%, see p 141-142.
Other additives known in the art may be used, such as dispersant and detergents. See p 134-135.
Tamura does not specifically state the use of a polymer additive as described in claim 1 of the instant application.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the combined additive as taught in Esche and Le Seur in the invention of Tamura. Tamura already calls for use of other additives known in the art and the polymer of Esche and Le Seur is an effective dispersant/detergent for a lubricant composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771